108 F.3d 1381
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Robert B. DEPUGH, Appellant,v.Orvil IVES, County Engineer, Monona County, Iowa;  MichaelPaul Jensen, County Attorney, Monona County, Iowa;Dennis K. Smith, Sheriff, MononaCounty, Iowa, Appellees.
No. 96-1764.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 19, 1997.Filed March 20, 1997.

Before BOWMAN, BEAM, and MURPHY, Circuit Judges.
PER CURIAM.


1
Robert B. DePugh appeals from the grant of summary judgment by the District Court1 in favor of defendants in this civil rights action based on the seizure of two vehicles belonging to DePugh.  Having reviewed the record and the parties' briefs, we conclude the judgment of the District Court was correct.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Mark W. Bennett, United States District Judge for the Northern District of Iowa